GEF:hh
4/30/19

                     IN THE BANKRUPTCY COURT OF THE UNITED STATES
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

IN THE MATTER OF:                                          CHAPTER 11 BANKRUPTCY

WESTERN RESERVE WATER
SYSTEMS, INC.                                              CASE NO. 19-11864

                 Debtor                                    JUDGE JESSICA PRICE SMITH

________________________________________________________________________

                      VERIFIED STATEMENT OF PROPOSED CONSULTANT
________________________________________________________________________



        DAVID GOUTTIERE, the undersigned, states and declares under penalty of perjury as follows:

        1. That he is a consultant in the State of Ohio and practices consulting in the consulting firm of

FocusCFO at 1010 Jackson Hole Drive, Suite 202, Blacklick, OH 43004.

        2. That he and his consulting firm have no connection with the Debtor, creditors, any other parties

in interest in this case, their respective attorneys or Consultants, the United States Trustee, or any person

employed in the office of the United States Trustee, or any Bankruptcy Judge except that the said Consultant

has represented the Debtor previously, including the preparation and filing of tax returns and other filings

is acquainted with the Debtor's management, and is familiar with the Debtor's business operation and

financial affairs.

        3. That he and his consulting firm, [waiving their claims against the Debtor’s estate,] are

disinterested persons, as that term is defined in the Bankruptcy Code, and do not hold or represent an interest

adverse to the estate with respect to the matter on which they are proposed to be employed.

        4. That he and his consulting firm have entered into a written Agreement dated April 22, 2019 with

WESTERN RESERVE WATER SYSTEMS, INC, the Debtor, regarding the services to be performed for




19-11864-jps         Doc 35-1    FILED 05/07/19         ENTERED 05/07/19 09:41:17                Page 1 of 3
the Debtor in connection with this case and the compensation to be paid for such services, a copy of which

is attached to the Debtor's Application For Order Approving Employment of Consultant that has been filed

with the Court in this case.

         5. That he and his consulting firm have not shared or agreed to share any portion of the

compensation paid or to be paid in connection with this case with any other persons except members or

associates of the consulting firm of FocusCFO at 1010 Jackson Hole Drive, Suite 202, Blacklick, OH

43004.



Dated: 4/30/19                                                 /s/ David Gouttiere
                                                               DAVID GOUTTIERE
                                                               Consultant for Debtor


                                         CERTIFICATE OF SERVICE

I hereby certify that on May 7, 2019, a true and correct copy of the within Notice of Application to Appoint
Consultant was served via the court’s Electronic Case Filing System on these entities and individuals who are listed
on the court’s Electronic Mail Notice List:

US Trustee at Registereduser@usdoj.gov
Amy L. Good, US Trustee’s Office, Amy.L.Good@UST.DOJ.GOV
Michael P. Shuster for Creditor KeyBank National Association, mshuster@porterwright.com
Rodd A. Sanders for Creditor C&K Industrial Services, Inc. rsanders@sonkinkoberna.com

Rodd A. Sanders for Creditor JAG Development, LLC rsanders@sonkinkoberna.com

20 Largest Unsecured Creditors:

 AETNA PLASTICS CORP.                   BENOVATION                             BONDED CHEMICALS
 P.O. BOX 931780                        2035 READING RD.                       1125 SOLUTIONS CENTER
 Cleveland, OH 44193                    Cincinnati, OH 45202                   Chicago, IL 60677

 CHEMTREAT, INC                         ENPRESS, LLC                           ENVIROSERVE
 15045 COLLECTIONS CENTER               34899 CURTIS BLVD                      PO BOX 413070
 Chicago, IL 60693                      Eastlake, OH 44095                     Salt Lake City, UT 84141

 FILMTEC CORPORATION                    GCS WATER PURIFICATION,                KELLY SERVICES, INC.
 4118 COLLECTION CENTER DR              LLC                                    PO BOX 820405
 Chicago, IL 60693                      PO BOX 703                             Philadelphia, PA 19182
                                        Rosharon, TX 77583

 Key Bank                               METTLER-TOLEDO INGOLD                  NEORSD
 127 Public Square                      23669 NETWORK PLACE                    PO BOX 94550
 Cleveland, OH 44114                    Chicago, IL 60673                      Cleveland, OH 44101




19-11864-jps        Doc 35-1       FILED 05/07/19          ENTERED 05/07/19 09:41:17                  Page 2 of 3
 OTP INDUSTRIAL SOLUTIONS       PUROLITE COMPANY                RESINTECH
 PO BOX 73278                   PO BOX 824075                   1 RESINTECH PLAZA
 Cleveland, OH 44193            Philadelphia, PA 19182          160 COOPER ROAD
                                                                West Berlin, NJ 08091

 REXEL OF AMERICA, LLC          SUEZ WTS USA, INC               TALENT TRANSPORTATION,
 PO BOX 742833                  12822 COLLECTION CENTER         INC.
 Atlanta, GA 30374-2833         DRIVE                           PO BOX 361159
                                Chicago, IL 60693               Strongsville, OH 44136



 WATER SURPLUS                  WSM
 PO BOX 2668                    580 GOLDEN OAK PARKWAY
 Loves Park, IL 61132           Oakwood Village, OH 44146




                                                   Respectfully submitted,

                                                   /s/ Glenn E. Forbes
                                                   Glenn E. Forbes, Esq. (0005513)
                                                   Attorney for Debtor(s)
                                                   FORBES LAW LLC
                                                   166 Main Street
                                                   Painesville, OH 44077
                                                   (440) 357-6211
                                                   gforbes@geflaw.net
                                                   bankruptcy@geflaw.net




19-11864-jps      Doc 35-1   FILED 05/07/19      ENTERED 05/07/19 09:41:17          Page 3 of 3
